                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


MAURICE YOUNG,                              )
                                            )
              Petitioner,                   )
                                            )
              v.                            )      2:18-CV-00475-LEW
                                            )
STATE OF MAINE,                             )
                                            )
              Respondent                    )


                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE


       On February 1, 2019, the United States Magistrate Judge filed with the court, with

a copy to Petitioner Maurice Young, his Recommended Decision on 28 U.S.C. § 2254

Petition (ECF No. 10). The Magistrate Judge explained that Petitioner has neither alleged

any grounds for habeas relief nor articulated the relief he seeks in either his initial petition

or his supplemental petition, and that dismissal of the petition was therefore in order.

       The Petitioner filed his Objection to the Recommended Decision (ECF No. 11) on

February 11, 2019. I have reviewed and considered the Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by

the Recommended Decision; and I concur with the recommendations of the United States

Magistrate Judge for the reasons set forth in the Recommended Decision, and determine

that no further proceeding is necessary.
       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED. The motion for habeas relief under 28 U.S.C.

§ 2254 is DISMISSED.

       It is further ORDERED that no certificate of appealability will issue from this Court

because the Petitioner has not made a substantial showing of the denial of a constitutional

right within the meaning of 28 U.S.C.A. § 2253(c)(2).

       SO ORDERED.

       Dated this 4th day of March, 2019.

                                                 /s/ Lance E. Walker
                                                 UNITED STATES DISTRICT JUDGE




                                                                                          2
